Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 

Response to Amendment
In light of Applicant's submission filed January 31, 2022, the Examiner has updated the 35 USC § 112(b) rejection.
Claim Objections
Claims 1, 3, 6-7, 9, 11, 14-15, 18, 21-22, and 24-32 objected to because of the following informalities. It appears that this limitation, “wherein the prioritization is adjustable, and wherein higher the priority as determined by the server results in the advertisement message data being displayed first, the most frequent message displayed and the longest amount of time of display of the message;” was not present on 7/28/21. However, when the claims were submitted, the entire limitation was not underlined. Appropriate correction is required.

 			      CLAIM INTERPRETATION

The examiner is using the following interpretation for the identified claims language:In regards to claims 6, 14, 21 that uses the optional language of and/or,  the Examiner is interpreting the limitation that only one message is required. The advertisement OR the emergency message. If the emergency message is selected then the emergency message comprises the emergency message and wherein the emergency message data is updated immediately with critical emergency data. Which also aligns with the applicant’s remarks dated January 31, 2022, that stated that only one emergency message and one advertisement message. However as stated above because of the use of “OR” only one is required. For the purposes of examination, the Examiner has applied prior art to the advertisement requirement of the limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3, 6, 7,9, 11, 14, 15, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2013/0238440) in view of  Papalia et al. (US 2014/0222582) in further view of Sabella et al.  (US 2004/0148222)Claims 1, 9, and 18: Chatterjee discloses a display system for a vehicle, the display system comprising:
 	a plurality of displays coupled to an exterior of the vehicle;(see for example [0018] exterior display and 0123] discloses multiple vehicles each having multiple client displays)
 	a processor coupled to the plurality of displays; [0123]
 	a location detector coupled to the processor, wherein the location detector sends location
information to the processor; ([0028, 0034], GPS)
 	a server coupled to the processor with a network connection, the server having a memory
storing advertisement message data comprising local advertisement information for
local businesses, wherein the local advertisement information comprises contact
information, a geofence size and/or radius, and content to display for each business
 (see for example[0023 and 0062], discloses the advertising content provided, contact information(e.g. location) and content to be provided,  [0071], discloses a server delivering content, [0191] discloses a geofence) wherein the server is programmed to:
 	receive the location information from the processor located within the vehicle; (see [0028, 0034] gps)
 	automatically process the location information;(see for example [0040], processing location information) 	automatically access the advertisement message data and/or emergency message data
stored in the memory of the server, determine the advertisement message data and/or the emergency message data corresponding to the location information received by the server and prioritize the advertisement message data and/or emergency message data to display within a geographic location information received by the server (see for example [0023] an advertisement being specified(e.g. prioritized) based on location. Also see [0155], discloses the server can send content to vehicle display device which only starts displaying when a local client trigger is hit. (time of day, location etc). In variations, a server of the system portal can take care of the triggers and sends the vehicle display device the content live. NOTE it is the Examiner’s position that location information would have to be received by the server so that when the local client is triggered the server would only know to send content if location data was received. ) but does not explicitly disclose 
 	automatically create and deliver to the processor of the system for display two or
more of an advertisement message and/or an emergency message corresponding to the priority determined by the server: and display the two or more of the advertisement message and/or the 
 	However Papalia automatically create and deliver to the processor of the system for display two or more of an advertisement message and/or an emergency message corresponding to the priority determined by the server: (see for example [0015], and [0059-0060], claim 8 plurality of display on a vehicle, and [0081] priority based on bid), and
 	display the two or more of the advertisement message and/or the emergency message on the plurality of displays, wherein each of the two or more of the advertisement message
and/or the emergency message is different and wherein the two or more of the advertisement message and/or the emergency message are coordinated with a location of the vehicle. (at [0085] discloses different advertisements thus it is obvious that it could be applied to the embodiment that includes two displays of a mobile vehicle advertisement. )
	At the time of the invention, it would have been obvious to a person of ordinary skill in
the art before the effective filing date of the claimed invention to modify Chatterjee to include automatically create and deliver to the processor of the system for display two or
more of an advertisement message and/or an emergency message corresponding to the priority determined by the server: and display the two or more of the advertisement message and/or the emergency message on the plurality of displays, wherein each of the two or more of the advertisement message and/or the emergency message is different and wherein the two or more of the advertisement message and/or the emergency message are coordinated with a location of the vehicle, in order to deliver advertisements efficiently and maximize revenue.the priorities are adjustable based on the bid values that would adjust the ranking or prioritization, [0019-0020]), and wherein higher the priority as determined by the server results in the advertisement message data being displayed first, the most frequent message displayed and the longest amount of time of display of the message;( [0016-0018]) most frequently displayed message implies the message is displayed more often and therefore it's the longest amount of time the message is displayed as it is displayed more than any other message) 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee and Papalia to include wherein the prioritization is adjustable, and wherein higher the priority as determined by the server results in the advertisement message data being displayed first, the most frequent message displayed and the longest amount of time of display of the message, in order to maximize revenue.
 	Claims 3 and 11: Chatterjee, Papalia, and Sabella discloses the display system of claim 2, wherein the location detector is a global positioning sensor. (Chatterjee [0028, 0034])

(Chatterjee, [0021], displaying advertisements, [0059], displaying different advertisements]). Note: the content of the message is considered non-functional descriptive, the content of the message does not have any effect, thus no patentable weight has been given. 

 	Claims 7, 15, and 22:  Chatterjee, Papalia, and Sabella discloses the display system of claim 6, wherein the emergency message data comprises emergency information including accidents, traffic jams, weather conditions, road closures, emergency response routes, critical emergency data including alerts issued by federal, state or local authorities, alerts involving imminent threats to safety or life, or Amber alerts, or combinations thereof(Chatterjee, [0184], updating contents of the message]) 

Claims 27-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2013/0238440) in view of  Papalia et al. (US 2014/0222582) and in view of Sabella et al.  (US 2004/0148222) and in further view of Porco (US 2010/0250368) 	Claims 27, 28, 29: Chatterjee, Papalia, and Sabella discloses the display system of claims 1, 9 and 18 but does not explicitly disclose wherein the highest priority of the advertisement message data is determined by a highest price paid.[0036] 	 At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee, Papalia, and Sabella to include wherein the highest priority of the advertisement message data is determined by a highest price paid, in order to insure precise targeting by the advertiser.
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2013/0238440) in view of Papalia et al. (US 2014/0222582) and in view of Sabella et al.  (US 2004/0148222)  and in further view of Amla et al. (US 2014/0316900)
 	Claims 30-32: Chatterjee, Papalia, and Sabella discloses the display system of claim 6, 14, and 21, but does not explicitly disclose wherein the priority of the emergency message data is higher over the advertisement message data.  	However Amla discloses wherein the priority of the emergency message data is higher over the advertisement message data. ([0033], emergencies like amber alerts, weather and traffic alerts have higher priority over medium or low priority content).
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2013/0238440) in view of  Papalia et al. (US 2014/0222582) in view of Sabella et al.  (US 2004/0148222) and in further view of Jones (US 2016/0357782) 	Claim 24-26: Chatterjee, Papalia, and Sabella discloses the display system of claims 1,9 and 18 but do not explicitly disclose wherein the server is further programmed to automatically disengage display of the two or more of the  advertisement message and/or the emergency message when the location of the vehicle is within a geofence established by regulatory requirements	However Jones discloses wherein the server is further programmed to automatically disengage display of the two or more of the  advertisement message and/or the emergency message when the location of the vehicle is within a geofence established by regulatory requirements. (see for example [0080] restricting content within a geofence, also while it does not explicitly state two or more advertisements, it is obvious that if it could restrict for one advertisement it would be able to do it for a plurality of advertisements. 	At the time of the invention, it would have been obvious to a person of ordinary skill in
the art before the effective filing date of the claimed invention to modify Chatterjee, Papalia, and Sabella to include wherein the server is further programmed to automatically disengage display of the two or more of the advertisement message and/or the emergency message when the location of the vehicle is within a geofence established by regulatory requirements, in order to adhere to local geofence agreements.(see Jones [0080])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 7, 9, 11, 14, 15, 18, 21, 22, 24-32 have been considered but are moot due to the updated rejection above.
 	The applicant argues that the reference of Papalia discloses the use of one display, the Examiner respectfully disagrees Papalia discloses at [0008, 0015] a plurality of display devices are mounted on mobile vehicle. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621